Case 4:13-cv-03438 Documentedseies Figen ooSshali orgs bahoPs 4

ern ric
FILED

Dear Judge Hanen, SEP 09 2018 9/3/19 (mailed 9/4/19)
David J. Bradley, Clerk of Court

I have NO COMMUNICATION from or with any attorney and feel and think I've been
ABANDONED. -

The last communication I had with any attorney was during a visit with Joshua
Freiman 1% months ago on 7/25/19 when he ASSURED ME he'd visit again BEFORE the
end of AUGUST to go over what he/the Federal Capital Habeas Unit ("CHU") would
be filing to request relief from you under FRCP Rule 60. Per our conversation -

I did much research and typed up an outline for a Rule 60 motion I wanted them

to file, and I mailed it to them on 8/2/19. ‘Then I typed up a modified outline

and mailed it to the District Clerk on 8/7/19 to scan into my records. I assumed
it would be Docket #107; but a friend of a friend told. me it's not on my Docket.
Then almost 3 weeks ago on 8/16/19 - the KPFT radio Prison Show announced my
atorneys WITHDREW from my case. Neither this Court nor my former attorneys nor

any new attorney has contacted me or mailed me a copy of what was filed (and ruled |
on by you?). Now I DON'T KNOW WHAT'S GOING ON.

For 24+ years I've been telling all the TRUTHS and facts I know, and seeking
justice, but ALL my attorneys LIE to me and REFUSE to file my meritorious and lawful
requests for me, and all the judges chastise and punish ME instead of my attorneys.
I don't believe that's the way our Founding Fathers intended for the system to
work for we the people, and I believe they'd be appalled at how I've been mistreat-
ed by a system created to protect me from such injustices.

I had told all the CHU attorneys since December 2018 that I wanted them to
focus on filing for relief under Rule 60. Almost 9 MONTHS have gone by now - and
no such motion was filed or even drafted for me to proof (as I requested). I told
them back then it had to be filed in a "reasonable" time from their appointment,
and, that I was suffering on a daily basis from the serious. bodily injuries I
sustained from having been assaulted in October 2018 by a staff sergeant. I
explained I'm a senior citizen struggling to survive thru the pains and routine
mistreatments here in this hellhole, and that I needed them to get the Rule 60
motion filed quickly ~ instead of the December 2019 time frame THEY considered
to be "reasonable". So much for that, or attorneys who care about my well-being.

Since reading Gonzalez v. Crosby, 545 U.S. 524 and other cases, I firmly

 

believe my Rule 60 motion outline is very meritorious and the correct way to write
and file a Rule 60 motion. If it's on file (Docket 1077), would you please read

it so you can see its merits? Then please either appoint new attorneys and order
Case 4:13-cv-03438 Document 110 Filed on 09/09/19 in TXSD Page 2 of 4

them to file it for me right away (since you, as all judges thus far, don't want
to accept my pro se filings), or, in the interest of justice - accept it as a
pleading and make a ruling addressing everything cited therein.

If for some odd reason it's not on file, then please either appoint new attor-
neys and order them to immediately contact me to obtain it from me and file it
on my behalf, or, order me to refile.it as a motion for you.to rule on - so as
to not cause any further delays. ,

Please don't punish me for my attorneys' actions and lack thereof.

Sincerely,
\
South
Robert Alan Fratta
Polunsky Unit, #999189

3872 FM 350 South
Livingston, TX 77351

Cause No. 4:13-cv—03438
Case 4:13-cv-03438 Document 110 Filed on 09/09/19 in TXSD Page 3 of 4
Dear Clerk Bradley, 9/3/19 (mailed 9/4/19)
Enclosed is my 9/3/19 letter to Judge Andrew Hanen. Would you please scan

it onto my Docket, and present it to Judge Hanen?

Thank you.

Sincerely,

Got

Robert Alan Fratta

Cause No. 4:13-cv-03438
Page 4 of 4

Keobert A. fratts
Polansky ttn 7, 1 P29 R1R¢
Oo

D

CEGAL

 

i no
Case 4:42-cv-03498 Document 110 Filed o

_ United st

ates Courts
Southern District of Texas
FILED
SEP 09 2019
. r f Cour t
Lacig TJ, Bradley, Cle Ket Bradley Clerk of Court
SIYoO/ Bob Casey “44 SJ, lourthouse

’ WV7002

t

saleflaglefelyltlnalyeeldedla taf effefelyapeafiyyp ype

 

 

 
